Dear Mayor Woods:
You have requested the opinion of this office on the following issue:
       When bids received on a public works project exceed the funds available, may the contract be awarded to the low bidder and the contract amount brought within the budget by a delete change order?
This issue has been previously addressed in depth in Opinion Number 93-118, a copy of which is enclosed for your reference. The answer to your inquiry is in accord with that opinion of this office. The contract may be awarded to the low responsible and responsive bidder and a delete change order executed contemporaneously to bring the project within budget based on revisions in the plans and specifications.
Such change order must be negotiated in keeping with the provisions of La. R.S. 38:2212A(4)-(7). There is no cap on the amount of such change orders, only the requirement that they be within the scope of the original project, or let out separately for bids. It is highly likely that a delete change order will be within the scope of the original project. Care should be exercised in negotiation of such a change order to assure that the low bidder is not taking advantage of his position. You would also have the option of cancelling the original solicitation and seeking new bids based on revised plans and specifications.
I trust that this answers your inquiry. Please let me know if we may be of further assistance to you in this matter.
Yours very truly,
                                     RICHARD P. IEYOUB Attorney General
                                BY: ________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/gbe
Honorable P.M. Woods, Mayor Town of Zwolle P.O. Box 5463 Zwolle, La 71486
Date Received: Date Released:
Glenn R. Ducote Assistant Attorney General